DETAILED ACTION
Upon further review, the Non-final action of 10/25/2021 is hereby withdrawn in view of the following action.
Status of Claims
As per the submission to the Office filed on 09/10/2022, the following represents the changes from the previous claims: Claims 5-7 were amended. Claims 1-7 are presented for examination. 

Claim Rejections - 35 USC § 112
3. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4. 	Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	a. Claim 1 recites the limitation "Feet of the character which can contain squeakers or crinkle material" in line 9. It is unclear if the feet of the character contain squeakers or crinkle material or if the feet of the character do not contain squeakers or crinkle material.	
	b. Claim 3 recites the limitation “open turned construction channels” in line 2. It is unclear if the “open turned construction channels” are the same “open turned construction channels” recited previously in claim 1 or if the “open turned construction channels” are additional open turned construction channels.
c. Claim 6 recites the limitation “an animal or other character depiction” in line 1. It is unclear if the “an animal or other character depiction” is the same “an animal or other character depiction” recited previously in claim 1 or if the “an animal or other character depiction” is an additional an animal or other character depiction. Additionally, claim 6 recites the limitation “an animal or other character depiction can have feet or other appendages” in lines 1-2. It is unclear if the animal or other character depiction has feet or other appendages or if the animal or other character depiction does not have feet or other appendages. Additionally, claim 6 recites the limitation “appendages can contain squeakers or crinkle material” in line 3. It is unclear if the appendages contain squeakers or crinkle material or if the appendages do not contain squeakers or crinkle material.
d. Claims 2, 4, and 5 are rejected as depending upon a rejected claim.
 
5. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1-4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dobihal (US Patent Publication 2003/0226521) in view of Decker (US 724,822) and Seadler et al. (US Patent Publication 2020/0390065).
a. Regarding claim 1, Dobihal teaches a pet toy comprising a single length of nylon or poly rope 39 [cord 39 [0021]] woven through a plush fabric outer body 47 in the shape of an animal or other character depiction [the body is comprised of a plush material, claim 1]; open turned construction channels located in the top and bottom of the plush body [FIG. 4] and a loop of rope 41 extending from the top or head 45 of the plush body [cord 39 forms loops 41 and 43 extending from end 49 of head 45 and end 55 of body 47 [0021]]. 
Dobihal does not specifically teach two piece turned construction forming turned open channels or slits though which the rope weaves along the length of the plush body. Decker teaches two piece turned construction forming turned open channels or slits though which rope E weaves along the length of the plush body [eyelets disposed along an unsewed portion of the front seam, a ribbon or tape laced therethrough, claim 1, FIG. 1] for the purpose of providing a cheap, durable toy with a rope that traverses across the plush body of the toy in an ornamental shoelace configuration to render the toy more attractive. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet toy taught by Dobihal to include the two piece turned construction forming turned open channels or slits though which the rope weaves along the length of the plush body as taught by Decker because doing so would have provided a cheap, durable toy with a rope that traverses across the plush body of the toy in an ornamental shoelace configuration to render the toy more attractive.
Dobihal in view of Decker does not specifically teach a single knot at the end of the rope and feet of the character which can contain squeakers or crinkle material. Seadler teaches a single knot at the end of rope 22 and feet of the character which can contain squeakers 16 or crinkle material [Each leg portion 15 may house additional features such as, e.g., a squeaker 16, crinkle material, etc., which may add to the functionality and/or interest of the toy to the pet [0018]] for the purpose of providing a pet toy with a knot at the end of the rope and feet which contain squeakers or crinkle material to add to the functionality and/or interest of the toy to the pet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet toy taught by Dobihal in view of Decker to include a single knot at the end of the rope and feet of the character which can contain squeakers or crinkle material as taught by Seadler because doing so would have provided a pet toy with a knot at the end of the rope and feet which contain squeakers or crinkle material to add to the functionality and/or interest of the toy to the pet. 
b. Regarding claim 2, Dobihal in view of Decker and Seadler teaches (references to Dobihal) the pet toy as in Claim 1 wherein rope 39 [cord 39 [0021]] is a single piece.
c. Regarding claim 3, Dobihal in view of Decker and Seadler teaches (references to Dobihal) the pet toy as in Claim 1 wherein rope 39 [cord 39 [0021]] weaves through the head or top of the character through open turned construction channels which allow the rope to move freely through the channels but not being removable therefrom [cord 39 forms loops 41 and 43 extending from end 49 of head 45 and end 55 of body 47 [0021]].
d. Regarding claim 4, Dobihal in view of Decker and Seadler teaches (references to Decker) the pet toy as in Claim 1 wherein weaving of the single piece of rope E traverses across the plush body of the toy in a shoelace configuration wherein the rope weaves from side to side in the body but is not removable therefrom [eyelets disposed along an unsewed portion of the front seam, a ribbon or tape laced therethrough, claim 1, FIG. 1].
e. Regarding claim 6, Dobihal in view of Decker and Seadler teaches (references to Seadler) the pet toy as in Claim 1 wherein an animal or other character depiction can have feet or other appendages 15 turn seamed constructed to the plush body and which appendages can contain squeakers 16 or crinkle material to entice a pet [Each leg portion 15 may house additional features such as, e.g., a squeaker 16, crinkle material, etc., which may add to the functionality and/or interest of the toy to the pet [0018]].

8. 	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dobihal (US Patent Publication 2003/0226521) in view of Decker (US 724,822) and Seadler et al. (US Patent Publication 2020/0390065) as applied to claim 1 above, and further in view of Axelrod (US 4,924,811).
a. Regarding claim 5, Dobihal in view of Decker and Seadler teaches (references to Seadler) the pet toy as in Claim 1 wherein the end of single rope piece 22 is once knotted and will thus prevent the rope from slipping through channels in the body of the toy [FIG. 1]. Dobihal in view of Decker and Seadler does not specifically teach the section of rope below the knot is frayed to provide a dental chewing section which will clean pet teeth during chewing but will not further fray above the knot. Axelrod teaches section 16 of rope 10 below knot 12 is frayed to provide a dental chewing section which will clean pet teeth during chewing but will not further fray above the knot [rope 10, a pair of knots 12 and 14 tied at the ends of the intermediate bight of the rope portion 10, and the distal portions of the rope being untwisted to define tassels 16 and 18, col. 2 lines 15-21] for the purpose of providing a pet toy with a frayed section of rope below the knot to provide portion of the rope to be easily pulled between a dog's teeth in the manner of dental floss to remove destructive plaque and tartar from between the teeth and beneath the gum line. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet toy taught by Dobihal in view of Decker and Seadler to include a section of rope below the knot that is frayed to provide a dental chewing section which will clean pet teeth during chewing but will not further fray above the knot as taught by Axelrod because doing so would have provided a pet toy with a frayed section of rope below the knot to provide portion of the rope to be easily pulled between a dog's teeth in the manner of dental floss to remove destructive plaque and tartar from between the teeth and beneath the gum line. 

9. 	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dobihal (US Patent Publication 2003/0226521) in view of Decker (US 724,822).
a. Regarding claim 7, Dobihal teaches a pet toy wherein a single length of nylon or poly rope 39 [cord 39 [0021]] is woven through a plush fabric outer body 47 in the shape of an animal or other character depiction [the body is comprised of a plush material, claim 1] via open turned construction channels located in the top and bottom of plush body 47 wherein a loop 41 of rope 39 extends from head 45 and weaves through body 47 and rope 39 ends in a loop 43 extruding from an open channel in the bottom 55 of the toy [cord 39 forms loops 41 and 43 extending from end 49 of head 45 and end 55 of body 47 [0021]]. Dobihal does not specifically teach the rope weaves through turned open channels or slits crisscrossing the body. Decker teaches rope E weaves through turned open channels or slits crisscrossing the body [eyelets disposed along an unsewed portion of the front seam, a ribbon or tape laced therethrough, claim 1, FIG. 1] for the purpose of providing a cheap, durable toy with a rope that traverses across the plush body of the toy in an ornamental shoelace configuration to render the toy more attractive. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet toy taught by Dobihal to include the rope that weaves through turned open channels or slits crisscrossing the body as taught by Decker because doing so would have provided a cheap, durable toy with a rope that traverses across the plush body of the toy in an ornamental shoelace configuration to render the toy more attractive.

Response to Arguments
10.	Applicant’s arguments from the response filed on 09/10/2022, see pages 1-3, with respect to the rejection of claims 1 and 7 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Dobihal (US Patent Publication 2003/0226521), Decker (US 724,822), and Seadler et al. (US Patent Publication 2020/0390065).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY R LARSEN/Examiner, Art Unit 3643